VAN DUSEN, Circuit Judge,
dissenting in part:
I respectfully dissent as to defendants Chesnos and Pantone, and would vote to affirm the judgments of sentence entered against these defendants.
I
Both of these defendants made general denials that they had referred criminal defendants to particular bail bondsmen. When asked about such referrals, they presented substantially the same story: that their standard office procedure was to hand criminal defendants a phonebook so that they could find their own bondsman. E. g, N.T. 1375-77 (Pantone); 2166-67 (Chesnos).
This trial differed from the earlier trial of the defendants whose appeals were considered in United States v. Forsythe, 594 F. 2d 947 (3d Cir. 1979), in a crucial respect. Here the district court expressly based admission of Winner’s testimony on the ground that his testimony, including testimony about payments in consideration for referrals, rebutted defendants’ general denials that they had ever referred criminal defendants to particular bondsmen.1 It limited the jury’s consideration of the Winner testimony accordingly, using this language, inter alia:
“ . . . your determination of the character of the Defendant and whether that character is such that it raises a reasonable doubt in your mind that the Defendant is guilty of the crime charged, or in the consideration of the denial by the Defendant that they ever referred criminal defendants to particular bondsmen.
“You cannot use the testimony of Jacob Winner for any other purpose except as rebuttal to the character testimony and to impeach the magistrates’ testimony that they never referred criminal defendants to any bondsman . . . .”
(N.T. 2766; emphasis supplied)
Later the court repeated:
“You cannot use that testimony of Jacob Winner, as I have said, for any purpose except to weigh it against his testimony of good character and that these magistrates never referred criminal defendants to bondsmen. . . . ”
(N.T. 2810-11; emphasis supplied)
*685The admission of extrinsic, other-crimes testimony for the purpose of rebutting general denials of wrongdoing in circumstances such as these is in general a matter for the broad discretion of the trial court. United States v. Long, 574 F.2d at 767; 3 J. Wein-stein, Evidence 607-52, 607-56; see Geders v. United States, 425 U.S. 80, 86-87, 96 S.Ct. 1330, 47 L.Ed.2d 592 (1976). On this principle, the majority and I agree. See first paragraph on pages 680-681 of majority opinion. We differ only in our perceptions as to whether that broad discretion of the trial judge was abused in this particular case. I do not find such abuse with regard to the abovementioned defendants.
It is true that the district court initially ruled in the Forsythe trial that Winner’s testimony about referrals was admissible to rebut general denials of referrals, but that testimony about payments was not. For-sythe App. 1326, 1332. In the trial of this case, however, with different defendants, a different jury, and different details of defense evidence, the district court concluded that “the basis for the referral was payment” and ruled that evidence of payments was also admissible to rebut denials of referrals (N.T. 2547). The record as a whole indicates that the district court fully considered the relevance of payment evidence for rebutting denials of referrals, see Fed. R.Evid. 401, and concluded that payments and referrals were virtually inseparable. The record as a whole also shows that the court adequately balanced the probative value of such testimony against its prejudicial potential within the unique evidentiary context of this case. See Fed.R.Evid. 403. I cannot say that the district court’s ruling was an abuse of discretion merely because its exercise of discretion in this trial resulted in a ruling superficially opposite from that made in an entirely separate trial.
Contrary to what the majority asserts at pages 680-681 of the majority opinion, our holding in Forsythe, 594 F.2d at 591, is not “controlling” on the question of whether it was improper to admit payment evidence to rebut denials of referrals on the record applicable to Chesnos and Pantone. The scope of our appellate review on this issue is limited to ascertaining whether an abuse of discretion occurred. Therefore, the broadest “holding” that this court could have made in Forsythe was that the district court did not abuse its discretion in its preliminary ruling that Winner’s testimony in the Forsythe trial should be limited to referral evidence. Such a “holding” does not preclude us from concluding that a different ruling of the district court in a subsequent trial of different defendants was also within the scope of its broad discretion as to evidentiary matters. As to Chesnos and Pantone, I would so conclude.2
II
The majority also relies, at page 683 of its opinion, upon Agnello v. United States, 269 U.S. 20, 46 S.Ct. 4, 70 L.Ed. 145 (1925), to establish what appears to be a per se rule excluding extrinsic evidence to rebut statements made on cross-examination, even though such evidence was not illegally obtained. However, Agnello was a decision based on the exclusionary rule for illegal evidence, not on the general law of evidence.3 It can support the majority’s per se rule only by analogy, not by direct authori*686ty. Judge Weinstein’s treatise, contrary to the majority’s assertion, proposes the apparently sounder rule that the elicitation of a general denial on cross-examination, as opposed to direct examination, is merely one factor which a district court should consider in determining whether to admit extrinsic rebuttal evidence under Fed.R.Evid. 403. 3 J. Weinstein, supra, 607-57 to 607-58. Such an approach preserves sufficient flexibility to allow the district court in its discretion to admit other crimes evidence by way of rebuttal where, e. g., the defendant volunteers a denial of wrongdoing on cross-examination.

. The trial judge used the following language (N.T. 2545-2547):
“I am going to overrule the objection to the offer of Jacob Winner as to all Defendants.
“I have been reviewing the record. Every one of the Defendants, including Mr. Pantone and Mr. Kumer, denied the referral of defendants, and I think it is admissible in direct rebuttal.
“I am going to let it go in, the payments to all Defendants.
“Well, the basis for the referral was payment, which goes to the substance of the entire charge here.”


. Because of the language used by the Government in its cross-examination of Kumer, which is quoted by the majority at page 11 of its opinion, I cannot dissent from the grant of a new trial to that defendant. The Government need not adopt such tactics in its role as a public prosecutor. See, e. g., McNabb v. United States, 318 U.S. 332, 63 S.Ct. 608, 87 L.Ed. 819 (1943); United States v. Somers, 496 F.2d 723, 736-37 (3d Cir. 1974).
Since I have been unable to find such sweeping denials of referrals by Romano in his testimony as are present in the testimony of Ches-nos and Pantone, his situation is distinguishable from that of these two defendants.


. While a rule of evidence is necessarily contained in the holding of Walder v. United States, 347 U.S. 62, 74 S.Ct. 354, 98 L.Ed. 503 (1954), it is inaccurate logic to assume the same about Agnello v. United States, 269 U.S. 20, 46 S.Ct. 4, 70 L.Ed. 145 (1925). Agnello states a proposition about the exclusionary rule and can only support a proposition about general evidence law by analogy.